Citation Nr: 1802032	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to service-connected disabilities. 

6.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected disabilities. 
7.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected disabilities. 
  
8.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected disabilities. 
  
9.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected disabilities. 
 
10.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected disabilities. 
  
11.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected disabilities. 
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to April 1959 and his decorations include the Parachutist Badge, with additional service in the National Guard.  He had active duty from training in August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has recharacterized the service connection claims as reflected on the cover page in light of the medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has disabilities of the cervical spine and hips, as well as radiculopathy and neuropathy of the bilateral lower and upper extremities, that are caused or aggravated by his service-connected right knee disability.  The Veteran has since been granted service connection for disabilities of the lumbar spine, left knee, left ankle, and right ankle.  Moreover, in the alternative, it appears that the Veteran contends that his cervical spine and bilateral hip disabilities are related to in-service parachute jumps.  See March 2010 lay statement.  In this regard, the Veteran has been awarded the parachutist badge.  

In support of his claims, he submitted a September 2009 statement from Dr. N.A.O. which states that his "hips and back problems" are related to his service-connected right knee disability and that his radiculopathy and neuropathy "are more probable than not associated to his problems. . ."     

The Veteran was afforded a VA examination in regards to these service connection claims in November 2009.  In regards to the service connection claims for radiculopathy of the bilateral upper and lower extremities, the examiner did not find electrodiagnostic evidence of radiculopathy at the time of the examination.  However, the examination report did not adequately discuss the September 2009 statement from Dr. N.A.O. which appears to state that the Veteran has radiculopathy that should be service-connected.  

Moreover, the November 2009 VA examiner opined that it was less likely than not that the cervical spine disability, bilateral hip disabilities, and neuropathy of the bilateral upper and lower extremities were related to his service-connected right knee disability as the conditions have different etiologies.  The examiner did not provide an adequate rationale for this opinion, did not adequately consider the September 2009 private opinion, and did not adequately discuss whether the disabilities were aggravated by the service-connected right knee disability.  Additionally, an opinion regarding whether the cervical spine disability and bilateral hip disabilities are related to service, to include his parachute jump, was not provided.  Accordingly, the Veteran should be afforded an additional VA examination upon remand in order to obtain an adequate opinion.          

Upon remand, the Veteran should be afforded an additional opportunity to submit any pertinent private treatment records, to include records from Dr. N.A.O. and Hato Rey Orthopedic Associates.  Additionally, upon remand, the AOJ should associate VA treatment records dated since May 2013.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since May 2013. 

2.  Afford the Veteran an additional opportunity to submit or identify pertinent private treatment records, to include any treatment records from Dr. N.A.O. or from Hato Rey Orthopedic Associates.    
3.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any cervical spine disability, bilateral hip disabilities, and radiculopathy and neuropathy of the bilateral upper and lower extremities found to be present.  

a) Opine as to whether it is at least as likely as not that the cervical spine disability had its onset in service or is otherwise related to service, to include his parachute jumps.  

The examiner should note that the Veteran is in receipt of a parachutist badge. 

b) Opine as to whether it is at least as likely as not that the cervical spine disability is caused or aggravated by his service connected disabilities (which include right knee disability, left knee disability, left ankle disability, right ankle disability, and lumbar spine disability).

The examiner should consider the September 2009 private opinion which appears to relate the Veteran's spine problems to his right knee disability.  

c) Opine as to whether it is at least as likely as not that the bilateral hip disabilities had its onset in service or is otherwise related to service, to include his parachute jumps.   

The examiner should note that the Veteran is in receipt of a parachutist badge. 

d) Opine as to whether it is at least as likely as not that the bilateral hip disabilities are caused or aggravated by his service connected disabilities (which include right knee disability, left knee disability, left ankle disability, right ankle disability, and lumbar spine disability).
The examiner should consider the September 2009 private opinion which appears to relate the Veteran's hip disabilities to his right knee disability.  

e) Opine as to whether it is at least as likely as not that the bilateral upper extremity neuropathy are caused or aggravated by his service connected disabilities (which include right knee disability, left knee disability, left ankle disability, right ankle disability, and lumbar spine disability).

f) Opine as to whether it is at least as likely as not that the bilateral lower extremity neuropathy are caused or aggravated by his service connected disabilities (which include right knee disability, left knee disability, left ankle disability, right ankle disability, and lumbar spine disability).

g) State whether the Veteran has a diagnosis of radiculopathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity. 

The examiner should consider the September 2009 private opinion which appears to state that the Veteran has radiculopathy. 

h) If the Veteran has a diagnosis of radiculopathy, opine as to whether it is at least as likely as not that the radiculopathy is caused or aggravated by his service connected disabilities (which include right knee disability, left knee disability, left ankle disability, right ankle disability, and lumbar spine disability).

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

